Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring loaded and at least tooth must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, what is meant by “wherein when the portable net stand is put in a deployed state and the two net support rods are unfolded relative to each other”? how the rods are unfolded relative to each other as the net is in the deployed state (e.g. applicant’s Fig. 2)?
	With respect to claims 2, 5 and 8, the examiner maintains his previous rejection as set forth in the office action mailed 3/28/2022 (page 3).  The examiner will address applicant’s argument hereinafter within the argument section.
	With respect to added new claim 13, the examiner is unclear to which specific structure applicant referred to, and it is very puzzling how “a rotary portion” can include all that structure.  It seems impossible that “a portion” can include, gear, position piece, spring, control block, and etc.   Also, the examiner is unclear, to what “spring loaded, “and tooth operative” the claim referred to, as no such features are discussed (and not shown) within the original disclosure.  
	With respect to claim 15, the claim recites as dependent from otherwise cancelled claim 9.  For purposes of examining claim 15 construed as dependent from claim 1.    
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu CN203389300 (“Fu”) in view of Weiss US 10,058,750 (“Weiss”), Wu CN203436783(“Wu”) and Sun et al CN207755720 (“Sun”) OR in the alternative further in view of Lin CN203417446 (“Lin”).
	As per claim 1, Fu discloses a portable net stand (portable badminton net)(Figs. 1-10; machine translation pars. [0002]-[0030], pages 1 and 2; note also [0015]-[0023], pages 2 and 3), comprising an adjustable base, and two net support rods mounted on the base and adjustable in angle and height (base 1 formed by left and right bases 15 and 16 and adjustable rods 21-22; the rods are to be position in different angle and they are telescoping rods)(Fig. 1; [0004]-[0014] and [0026]) wherein the base comprises a telescopic support bar (connecting rod 4  connected in the center via movable connection mean 11/13)(Fig. 1; [0013] and [0029]) and two separate supporting and receiving seats (left and right bases 15 and 16)(Fig. 1; [0024] and [0025]), wherein two ends of each of the telescopic support bar are respectively connected to the two separate supporting and receiving seats (the telescoping rod 4 is connected to seats, bases 15-16 via horizontal hole 7 of base 15 (Figs. 3-6) and hole 23 of base 16 (Figs. 7-10; see also Fig. 1 and [0012]-[0014], [0025] and [0026]), wherein a distance between the two supporting and receiving seats is adjustable by extension and retraction of the telescopic support bar (manipulation of means 11/13 will adjust the length of the rod and thus the position of bases 15-16)(Fig. 1; [0013], [0014], [0029] and [0030]); 
	wherein at least one snap-fit fixing seat is sleeved on and closely fitted with each of the telescopic support bars by a connection sleeve, and on each connection sleeve is disposed a telescopic position retaining assembly configured for controlling a length of the corresponding telescopic support bar (each base includes grooves 19 (base 15, Figs. 3-5) and grooves 25 (Figs. 7-9) as such grooves are snap-fit seat for telescoping rods 21 and 22)([0014] and [0029]) ; 
	wherein two net support rod clamping grooves are disposed on an upper side of each snap- fit fixing seat and configured for respectively clamping the two net support rods when the portable net stand is in a retracted state (again note [0014] and [0029] in conjunction to Figs. 3-5 (e.g. base 15) and Figs. 7-9 (base 16) as the respective grooves are to hold the telescoping rods 21-22 within in the retracted position); 
	wherein the two net support rods are each mounted on the respective supporting and receiving seat by an angle and position retaining assembly; the opening angle being an angle formed between the two net support rods (base 15 includes inclined hole 8 and base 16  includes an inclined hole 24; the inclined hole are retaining the rods 21-22 in an angle between 25-35 degrees as the rods are in the deployed connection)(Fig. 1; [0013], [0014], [0025], [0026], [0029] and [0030]; note also Fig. 6 (base 15) and Fig. 10 (base 16); wherein when the portable net stand is put in a deployed state and the two net support rods are unfolded relative to each other (to the best of his understating the examiner construed such position as shown in Fu’s Fig. 1 in the deployed state), 
	the portable net stand further comprises a net connected to two upper ends of the respective net support rods (net 3)(Figs. 1 and 2; [0012]-[0014],[0028] and [0029]) ; wherein each net support rod clamping groove on each snap-fit fixing seat has an upward opening configured for holding the respective net support rod when the respective net support rod is folded back and press against the net support rod clamping groove (the rods to be fitted within respective grooves 9 (base 15) and 25 (base 16)(Figs. 3-5 and 7-9; [0014] and [0029]).
	Fu is not specific regarding wherein the base comprises a plurality of telescopic support bars.
	Fu is not specific regarding and at least one racket clamping groove is disposed on a lower side of each snap-fit fixing seat and configured for clamping a racket when the portable net stand is in a retracted state.
	Fu is not specific regarding a rotary angle adjusting and position retaining assembly which is configured for controlling the rotation and an opening degree angle of the two net support rods when the two net support rods are unfolded relative to each other when unfolding the portable net stand.
	With respect to a plurality of telescoping rods, Weiss discloses the use of telescoping rods 30  connected to housing 10 (Figs. 3-6; 4:21-5:4).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Fu’s support (i.e. rod 4) as a plurality of telescoping rods as taught by Weiss for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results utilizing a plurality of rods as more sturdy and firm base that can change the position of the seats to provide a sturdy support in different positions and locations based upon the use and need of the supporting means.
	With respect to at least one racket clamping groove is disposed on a lower side of each snap-fit fixing seat and configured for clamping a racket when the portable net stand is in a retracted state, Wu discloses the use of such groove at a lower portion of a  portable badminton set/assembly (such as clamping/groove 5 at a lower side of base 1 for holding racket 9)(Figs. 1, 2 and 4; machine translation [0018] and [0023]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Fu’s with at least one racket clamping groove is disposed on a lower side of each snap-fit fixing seat and configured for clamping a racket when the portable net stand is in a retracted state as taught by Wu for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results enhance the storage and transposition of the game assembly (i.e. badminton) in more compacted storage manner.   
	With respect to a rotary angle adjusting and position retaining assembly which is configured for controlling the rotation and an opening degree angle of the two net support rods when the two net support rods are unfolded relative to each other when unfolding the portable net stand, Sun discloses a rotary angle (locking angle bolts 4.1 and 4.2) that configure to adjust the angle of net telescoping supports 3.1-3.2 while adjusting the position/angle of the rods to base to deploy-retract the badminton net 8 (Figs. 1, 4 and 6; page 3, 1st and 2nd pars. of a machine translation).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Fu’s with a rotary angle adjusting and position retaining assembly which is configured for controlling the rotation and an opening degree angle of the two net support rods when the two net support rods are unfolded relative to each other when unfolding the portable net stand as taught by Sun for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming angle retaining means that is configure to place the net supporting telescoping rods at a desire angle while the game is in use yet allow an easy dissemble thereof.
	Lastly, if there is any doubt regarding the examiner’s interpretations to Fu’s grove as sleeves for receiving the telescoping net supports, it is noted that such “sleeves” are well known in the art and used for such purposes, to hold rods in a desire position, as taught by Lin (such as plug 4)(Figs. 1 and 2; [0008]-[0010], [0019] and [0020] of a machine translation).	
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Fu’s sleeves for receiving the telescoping net supports as taught by Lin for the reason that a skilled artisan would have been motivated combining prior art elements according to known methods to yield
predictable results including such sleeve means to allow a firm connection of the device in the deployed configuration as well as the collapsed configuration, as the rods to be folded and held firmly as the system configure to be reduced while in storage, transpiration state.
 	Within the modified Fu wherein two ends of each of the plurality of telescopic support bars are respectively connected to the two separate supporting and receiving seats (as taught by Weiss), wherein a distance between the two supporting and receiving seats is adjustable by extension and retraction of the plurality of telescopic support bars (as taught by Weiss) and the at least one racket clamping groove is disposed on the lower side of the snap-fit fixing seat and configured for clamping a racket (as taught by Wu).
	As per claim 2, with respect to wherein each supporting and receiving seat comprises a mounting position for mounting the respective rotary angle adjusting and position retaining assembly, each rotary angle adjusting and position retaining assembly comprising a rotating shaft and an adjusting portion disposed on the rotating shaft, wherein the rotating shaft is installed on and is rotatable relative to the mounting position of the respective rotary angle adjusting and position retaining assembly, and wherein another mounting position is provided on the rotating shaft for mounting the respective net support rod, note Sun’s Figs. 1, 4 and 6 in conjunction to page 3, 1st and 2nd pars. regarding the manipulation of angle locking bolt 4.1 and bolt 4.2 to place the telescoping members 3.1 and 3.2 respectively.  Within the modified Fu each base (such bases 15 and 16) would have included a mounting position rotatory angle adjusting device as taught by Sun. 
	As per claim 3, with respect to wherein each rotary angle adjusting and position retaining assembly is operative to lock the respective rotating shaft onto the respective supporting and receiving seat when the rotary angle adjusting and position retaining assembly is installed onto its mounting position, again note Sun’s Figs. 1, 4 and 6 in conjunction to page 3, 1st and 2nd pars. regarding the manipulation of angle locking bolt 4.1 and bolt 4.2 to place the telescoping members 3.1 and 3.2 respectively. Whereas tie-losses the angle lock bolts govern the position of the telescoping rods, as the device is movable between deployed-retract positions. 
	As per claim 4, with respect to wherein a protrusion is arranged on top of each supporting and receiving seat at outer side comprising to the respective net support rod and comprises a limiting bulge configured for limiting a maximum rotation angle of the respective net support rod, wherein the respective net support rod is operative to be unfolded to rotate outwards continuously until it encounters and abuts against the corresponding protrusion, which is operative to constrain the net support rod from rotating outwards any further thus limiting the maximum rotation angle of the net support rod, note Fu’s Fig. 6 (base 15) and Fig. 10 (base 16) as to the respective inclined hole for receiving the telescoping members for supporting net 3 as the device in the deployed position (Fig. 3 and [0013], [0014] and [0025]-[0029]).  Once more note Sun’s Figs. 1, 4 and 6 in conjunction to page 3, 1st and 2nd pars. regarding the manipulation of angle locking bolt 4.1 and bolt 4.2 to place the telescoping members 3.1 and 3.2 respectively.  The modified Fu by at least the teachings of Sun would have such means to limit the rotation of the telescoping rods (Fu discloses an angle ranges between 25-35 degrees) as such optimize badminton net position (via the optimize angle of the net supports).  
	As per claim 5, with respect to wherein the adjusting portion of each rotary angle adjusting and position retaining assembly comprises a rotary portion and a position retaining portion, note Sun’s Figs. 1, 4 and 6 in conjunction to page 3, 1st and 2nd pars. regarding the manipulation of angle locking bolt 4.1 and bolt 4.2 to place the telescoping members 3.1 and 3.2 respectively
	As per claim 6, with respect wherein there are arranged three telescopic support bars which are spatially parallel to each other, and wherein cross sections of the three telescopic support bars form a triangular shape with the three cross- sections of the respective three telescopic support bars as three vertices of the triangular shape, and with the telescopic support bar in middle higher in position than the other two telescopic support bars on both sides note Weiss’ Fig. 3 (see also Figs. 4 and 6; 4:21-46)
	As per claim 7, with respect to wherein the connection sleeves of each snap-fit fixing seat comprise two support connection sleeves connected to the telescopic support bars disposed on both sides of the supporting and receiving seats, and a firm connection sleeve connected to the telescopic support bar having two ends disposed in the middle each of which connected to a vertical axis of the respective supporting and receiving seats seat, Lin’s sleeves (i.e. plug 4) would have position upon the telescoping rods at such location/s, to receive the folding net supports). 
	Furthermore, with regard to the position of the sleeves to receive and retain the net supports in the retract position, it is noted that claims which read on the prior art except with regard to the position of the 
elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); Fu (as well as Weiss) teaches to use such sleeves (i.e. grooves) upon the bases, and including such sleeves upon the telescoping base members would be merely a matter of obvious engineering choice, that would have not changed the nature, function of the sleeves to retain the net supports in the retract position.
	As per claim 8, with respect to wherein each telescopic position retaining assembly comprises a limiting slot defined in the respective connection sleeve and a limiting member corresponding to the limiting slot, and wherein a positioning slot is defined in the respective telescopic support bar, and wherein a length of the telescopic support bar is fixed after the limiting member passes through the limiting slot and the positioning slot in turn when retaining the position of the respective telescopic support bar, to the best of his understating the examiner construed such limitations as regarding to the limits of the net supports within the base, as taught by Fu regarding base 15 includes inclined hole 8 and base 16  includes an inclined hole 24; the inclined hole are retaining the rods 21-22 in an angle between 25-35 degrees as the rods are in the deployed connection)(Fig. 1; [0013], [0014], [0025], [0026], [0029] and [0030]; note also Fig. 6 (base 15) and Fig. 10 (base 16); note Sun’s Figs. 1, 4 and 6 in conjunction to page 3, 1st and 2nd pars. regarding the manipulation of angle locking bolt 4.1 and bolt 4.2 to place the telescoping members 3.1 and 3.2 respectively.
	Also, with regard to the grooves for holding the net supports in the retract position, note Fu whereas the rods to be fitted within respective grooves 9 (base 15) and 25 (base 16)(Figs. 3-5 and 7-9; [0014] and [0029]; and/or Lin (such as plug 4)(Figs. 1 and 2; [0008]-[0010], [0019] and [0020] of a machine translation).
	As per claim 10, although the prior art is not specific regarding wherein each net support rod is a triangular net support rod with a section of a triangular shape, as previously stated it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the bars as a triangular shape as for the reason that a skilled artisan would have been motivated merely as a user’s preferences/design choice, without any more. 
	As per claim 11, with respect to wherein each supporting and receiving seat comprises a storage cavity and a detachable cover plate for opening and closing the storage cavity, Sun discloses base 1 includes storage chamber 1.3 Fig. 6 and page 3, 1st par.  Within the modified Fu each base would have included such storage for easy in storage and transportation of the game assembly within storages of the bases.
	As per claim 12, with respect to wherein the rotary portion of the adjusting portion is fixedly connected to the rotating shaft, and the position retaining portion is configured to allow the rotating shaft to rotate relative to the mounting position of the respective rotary angle adjusting and position retaining assembly and lock the rotating shaft onto the respective supporting and receiving seat, note Fu regarding base 15 includes inclined hole 8 and base 16  includes an inclined hole 24; the inclined hole are retaining the rods 21-22 in an angle between 25-35 degrees as the rods are in the deployed connection)(Fig. 1; [0013], [0014], [0025], [0026], [0029] and [0030]; note also Fig. 6 (base 15) and Fig. 10 (base 16); note Sun’s Figs. 1, 4 and 6 in conjunction to page 3, 1st and 2nd pars. regarding the manipulation of angle locking bolt 4.1 and bolt 4.2 to place the telescoping members 3.1 and 3.2 respectively.
	As per claim 14, with respect to wherein the position retaining portion comprises at least one fixing hole and a limiting groove, wherein one end of the rotating shaft is rotatable fitted with a curved surface of the limiting groove, and wherein a screw passes through each of the at least one fixing hole and securing the position retaining portion and the rotating shaft onto the respective supporting and receiving seat, note Fu regarding base 15 includes inclined hole 8 and base 16  includes an inclined hole 24; the inclined hole are retaining the rods 21-22 in an angle between 25-35 degrees as the rods are in the deployed connection)(Fig. 1; [0013], [0014], [0025], [0026], [0029] and [0030]; note also Fig. 6 (base 15) and Fig. 10 (base 16); note Sun’s Figs. 1, 4 and 6 in conjunction to page 3, 1st and 2nd pars. regarding the manipulation of angle locking bolt 4.1 and bolt 4.2 to place the telescoping members 3.1 and 3.2 respectively.
	As per claim 15, with respect to wherein each net support rod clamping groove is shaped groove define by tow slanting sidewalks, wherein two lower ends of the two sides walks are connected to each other at an angle, and an upper end of each of the two slanting sidewalks is curved inwards towards a vertical axis of the respective net support rode clamping groove to formed a corresponding curved portion, and wherein the two curved portions of the respective net support rod clamping groove and configured to clamp the respective net support rod securely in the net support rod clamping groove when the net support rod is folded back into the net support rod clamping groove, note Fu regarding base 15 includes inclined hole 8 and base 16  includes an inclined hole 24; the inclined hole are retaining the rods 21-22 in an angle between 25-35 degrees as the rods are in the deployed connection)(Fig. 1; [0013], [0014], [0025], [0026], [0029] and [0030]; note also Fig. 6 (base 15) and Fig. 10 (base 16).  
	With respect to such groove is a V-shaped groove, although Fu is not specific regarding such configurations, as mentioned above numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  Thus, a skilled artisan would have determined that such modification, configuration, would have been merely as a user’s preferences/design choice, without any more.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu, Sun, Weiss and Wu  as applied to claim 12 above, and further in view of Ha US 5,951,417 (“Ha”) OR  in the alternative over Applicant Admitted Prior Art (“AAPA”).
	As per claim 13, the modified Fu is not specific regarding wherein the rotary portion of the adjusting portion is a rotary gear that is fixedly connected to the rotating shaft, and the position retaining portion of the adjusting portion is a positioning piece operative to stop the rotation of the rotary gear; wherein the positioning piece comprises a curved section and a spring-loaded positioning control block connected to the curved section, the curved section being rotatably connected to the respective supporting and receiving seat and having at least one tooth operative to be engaged or disengaged with teeth of the rotary gear; wherein the positioning control block comprises an upper side configured to be pressed down by a user's finger, and a low side connected to one end of a spring, and another end of the spring is connected to the respective supporting and receiving sear; wherein when the positioning control block is pressed down by the user's finger, the spring is caused to enter a compressed state and the at least one tooth of the curved section is disengaged with the teeth of the rotary gear and so the positioning piece is detached from the rotary gear, allowing the rotating shaft to rotate freely with respect to the mounting position of the respective rotary angle adjusting and position retaining assembly; and wherein when the user's finger is released, the spring in the compressed state pushes the positioning control block to move upwards, causing the at least one tooth of the curved section of the positioning piece to be engaged with the teeth of the positioning piece, thereby locking the rotating shaft and the rotary portion onto the respective supporting and receiving seat.
	However, the use of springs, gears and rotations tooth, to control the position of net supports is well known as taught by Ha means to adjust net support 20 of net 12 to include gears (50, 54) springs 43, tubes 62 and pins while manipulating the position of supports 20 of net 12( note Figs. 2 and 3 in conjunction to 3:16-55 as the structure and manner of adjusting the net supports).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Fu witch such rotary position assembly as taught by Ha for the reason that a skilled artisan would have been motivated in applying a known technique to a known device (method, or product) ready for improvement to yield predictable results utilizing any conventional mechanism to manipulate the net supports between retract and deployed positions.
	Also, attention to AAPA’s at least Figs. 21 and 22 in conjunction to page 11:1-9 	“The above-mentioned rotation positioning and angle adjusting structure 11 is just a typical, simple and convenient operation mode of the present invention, but it is not the only way. As a simple modification of the present invention, the rotation positioning and angle adjusting structure 11 can be a relatively simple plug-pin fixing structure (as shown in Figs. 19 and 20), or two gears running in opposite structure used in other fields, or the structure of a circular concavo-convex disk as shown in Figs. 21 and 22. At the same time, based on usage condition, it is possible to replace the mechanical structure in the present embodiment with intelligently controlled mechanical structure among existing control methods such as electric control, magnetic control, oil control, or air control.”
	Thus, a skilled artisan would have determined that any conventional mechanism to manipulate the net supports between retract and deployed positions, would have been equally suitable and obvious to incorporate within Fu as suggested by AAPA. 
Response to Arguments
Applicant's arguments filed 6/24/202, with respect to the rejection under 35 USC 112b, of claims 2, 5 and 8 have been fully considered but they are not persuasive.
	It seems as applicant is using terms that seems like defining the same structure by using different terms. As for example applicant stating that he uses different terms are clearly different structure.  However, applicant as not clearly point out what A) he consider the claim structure; and B) if such structure indeed is different structure or applicant uses different terms to define the same. 
	Yes, applicant uses different terms, but such terms, in light of the original disclosure, appear to claim the same structure.
	It is imperative to recognize, that the examiner is not questioning the different terminology; the examiner is however unclear if the different terms are indeed different structure.  If and how the angle adjusting rotary of claim is any different than claims 2, 5 and 8? As now different structure seems as further claiming within dependent claims 2, 5 and 8.  What and how the limiting slot is and different than “positioning slot” (claim 8)? 
	Applicant has failed to show what and where are such presumably different structures, and the examiner maintains his rejection for claims 2, 5 and 8 as set forth in the previous office action.   
Applicant’s arguments with respect to claim(s) 1-8 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                 10/31/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711